DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheets of drawings were received on February 17, 2022.  These drawings are approved by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tokuda (US 2018/0001500 A1).
With respect to claim 1, Tokuda teaches a half cutter (see paragraph 0094]) comprising: 
a blade 21; 
a blade holder 27, 37 to which the blade is fixed; 
a blade receiving member 22 which the blade approaches to or departs from, 
wherein the blade holder (i.e. frame shown in Figure 3 including rack 27) has a pressure receiving portion 27a that receives a pressing force (i.e., the linear force converted from the motor/gears) which presses the blade holder against the blade receiving member, and a transmission section that transmits the pressing force received by the pressure receiving portion to both end portions of the blade in an extending direction of a blade edge of the blade, and the transmission section includes two engaging portions (i.e., rack portions 27 including clamp elements supporting each end of the blade as shown in Figure 3) that engage both end portions of the blade 21 and a non-engaging portion (i.e., portion between the clamps that runs behind the rear edge of the blade 21 as shown in Figure 3) that is provided between the two engaging portions and does not engage with the blade.  See Figure 3 in particular and paragraphs [0040] and [0045]-[0046].  Note that since the linear force for moving the blade is transmitted to the entire blade edge, it can be considered to be transmitted to both end portions of the blade as broadly recited.   
With respect to claim 5, Tokuda teaches a tape printing apparatus 1 comprising: 
a print head 14 that performs printing on a print tape 3; and 

a blade 21; 
a blade holder (i.e., frame shown in Figure 3 including rack 27) to which the blade 21 is fixed; 
a blade receiving member (i.e. fixed blade 22) which the blade 21 approaches to or departs from, 
wherein the blade holder 27, 37 has a pressure receiving portion 27a that receives a pressing force (i.e., the linear force) which presses the blade holder against the blade receiving member, and a transmission section that transmits the pressing force received by the pressure receiving portion to both end portions of the blade in an extending direction of a blade edge of the blade.  See Figure 3 in particular and paragraphs [0040] and [0045]-[0046].  Note that since the linear force for moving the blade is transmitted to the entire blade edge, it can be considered to be transmitted to both end portions of the blade as broadly recited.   
With respect to the language reciting particular details of the tape, note that the tape is not a positively required structural element of the printer and is instead a functional recitation of a desired intended use of the printer.  MPEP 2114(II) states that “a claim containing a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim.”  Additionally note that MPEP 2115 states that it has been held that “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.”  Since Tokuda teaches all 

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the prior art of record fails to teach or fairly suggest a half cutter having all of the structure as recited, in combination with and particularly including, wherein29 the pressure receiving portion is provided between the two engaging portions in the extending direction of the blade edge.
With respect to claim 4, the prior art of record fails to teach or fairly suggest a half cutter having all of the structure as recited, in combination with and particularly including, wherein the blade holder has a holder main body and a holder cover, the holder main body has two main body side fitting portions provided to the two engaging portions, and the holder cover has the pressure receiving portion and two cover side fitting portions that are fitted to two main body side fitting portions.

Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive of any error in the above rejection.

In view of this reasoning, the Examiner is not persuaded of any error in the above rejections.     

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
February 24, 2022